TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00823-CV




        In re Developments Solutions CAT, LLC; Allegiant Realty Partners, LLC;
  Siepiela Interests, LLC; Taylor Duncan Interests, LLC; James Siepiela; Gregory Rich;
                           Phillip W. Duncan; and Larry Taylor




                     ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Filed: January 24, 2020